Title: From Thomas Jefferson to G. K. van Hogendorp, 29 July 1785
From: Jefferson, Thomas
To: Hogendorp, G. K. van



Dear Sir
Paris July 29. 1785.

By an American gentleman who went to the Hague about a month ago I sent you a copy of my Notes on Virginia. Having since that received some copies of the revisal of our laws, of which you had desired one, I now send it to you. I congratulate you sincerely on the prospect of your country’s being freed from the prospect of war, which however just, is always expensive and calamitous and sometimes unsuccesful.
Congress having made a very considerable purchase of lands from the Indians have established a land office and settled the mode of selling the lands. Their plan is judicious. I suspect some inconveniences in some parts of it, but if such should be found actually, they will amend them. They receive in paiment their own certificates at par with actual money. We have a proof the last year  that the failure of the states to bring money into the treasury has proceeded, not from any unwillingness, but from the distresses of their situation. Heretofore Massachusets and Pensylvania had brought in the most money and Virginia was among the least. The last year Virginia has paid in more than all the rest together. The reason is that she is at liberty to avail herself of her natural resources and has free markets for them. Whereas the others, which, while they were sure of a sale for their commodities, brought money into the treasury, now that that sale is by circumstances rendered more precarious, they bring in but little. The impost is not yet granted. Rhode island and New York hold off. Congress have it in contemplation to propose to the states that the direction of all their commerce shall be committed to Congress, reserving to the states respectively the revenue which shall be laid on it. The operations of our good friends the English are calculated as precisely to bring the states into this measure as if we directed them ourselves, and as they were thro the whole war to produce that union which was so necessary for us. I doubt whether Congress will adjourn this summer. Should you be at the Hague I will beg leave to make known to you the bearer hereof Mr. William Short. He is of Virginia, has come to stay some time with me at Paris, being among my most particular friends. Tho’ young his talents and merit are such as to have placed him in the Council of state of Virginia, an office which he relinquished to make a visit to Europe. I have the honour to be with very high esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

